Title: From James Madison to James Monroe, 11 October 1792
From: Madison, James
To: Monroe, James


Dear Sir
Ocr. 11. 92
Your favor of the 9th. was yesterday delivered by the Bearer. The letter from N. Y. is truly embarrassing. My present view of the subject of it, is precisely that stated in your remarks. It is proper however that we shd. see one another before any answer be given, and that we shd. in the mean time weigh the subject in every scale. I will lose no time in dropping down to Fredg: but it can not be before Tuesday, perhaps wednesday, & possibly thursday. Wd. it be amiss for you, by a line to Melancton Smith from yourself, to acknowledge the letter, intimate the cause of delaying the joint answer, & to prepare him for the probable complexion of it. I return you the letter for that purpose, as well as that you may the better prepare in your mind, if not on paper, such an answer as will be proper, in case our present ideas shd. undergo no change. I inclose also a letter from J. N. of Philada. with my answer to it unsealed. Be so good as to put a wafer in it & forward it by the return of the Bearer. The letter for Mr. Jefferson I wish to go by the post. Adieu. Yrs. Affy.
Js. Madison Jr
